Citation Nr: 0945669	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-25 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in New York, New York. The case 
file was subsequently transferred to the St. Petersburg, 
Florida RO. 

In June 2008, the Board denied service connection for PTSD. 
The claimant appealed the denial to the U.S. Court of Appeals 
for Veterans Claims (CAVC), which in a February 2009 Order, 
vacated the June 2008 Board decision and remanded the case 
for readjudication consistent with a Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required on your part.


REMAND

The Veteran claims entitlement to service connection for PTSD 
based upon his service in Vietnam. Due in part to a recent 
change in law announced by the. Court of Appeals for Veterans 
Claims (Court), this matter must be remanded. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

In Clemons, the Court held in part, the application for 
service connection must be read broadly to encompass any 
diagnoses reasonably within the scope of the claimed specific 
disability. The Court noted that "multiple medical diagnoses 
or diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims," and that 
because a lay claimant is only competent to report symptoms 
and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms. Id. at 6-7.

Such is the case here.  Specifically, in July 2009, the 
Veteran submitted a medical opinion from C.L.R., Ph.D., which 
diagnosed him with both PTSD and schizophrenia, which she 
related to his active service.  Moreover, she associated the 
death of a woman who was hit by a truck and the death of a 
close friend in Vietnam as the traumatic stressors.  

While these stressors were previously related by the Veteran 
in connection with his claim, he had not been diagnosed with 
PTSD. Although he is now diagnosed with PTSD, the record 
still reflects diagnoses of schizophrenia, anxiety, and 
depression. Also of significance is the fact that a claim for 
a nervous condition (schizophrenia) was denied in 
November 1975 and he did not file an appeal. 

As to PTSD, although the Veteran now has a diagnosis of this 
disorder, his stressors remain uncorroborated and VA should 
conduct further research as to this issue. See 
38 C.F.R. § 3.304(f) (service connection for PTSD requires a 
medical diagnosis of the disorder; credible supporting 
evidence that the claimed in-service stressful events 
actually occurred; and a link, as established by medical 
evidence, between current symptomatology and the claimed in-
service stressor).

Under Clemons, alternate diagnoses are to be considered as 
part of the underlying claim. To date, the RO has not 
adjudicated this claim so broadly as to incorporate 
psychiatric diagnoses other than PTSD; however, since the 
claim for a nervous disorder has previously been denied and 
is now final, the RO must provided adequate notification 
addressing what is needed for new and material evidence to 
reopen the claim for service connection for an acquired 
psychiatric disorder, other than PTSD. 

This is significant because the statutory and regulatory 
provisions addressing PTSD claims, as contained in 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different 
from the provisions addressing other service connection 
claims. See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  
Corrective notification action, as well as further 
adjudication, as to new and material evidence, is thus 
needed. 38 C.F.R. §§ 3.105, 3.156, 3.159(b), 19.9 (2009).

Accordingly, this case is REMANDED for the following actions:

1.  Provide the Veteran with corrective 
VCAA notice as it relates to the theory 
of new and material evidence needed to 
reopen a claim of service connection for 
a nervous condition according to Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

This letter must inform him of the 
information and evidence that is 
necessary to substantiate the claim in 
terms of 38 C.F.R. §§ 3.105, 3.156, and 
provide notification of both the type of 
evidence that VA will seek to obtain and 
the type of evidence that is expected to 
be furnished by the Veteran.

2. Contact the Veteran and ascertain if 
he has any further information to provide 
regarding his claimed stressor that he 
has not previously provided to VA, such 
as the date(s) his base was mortared, and 
the date his friend (Sgt. Vargas from 
Puerto Rico) was killed in Vietnam, and 
what unit they were associated with at 
that time. 

Apart from any other information, he 
should be specifically advised of the 
relevant policies of the Army and Joint 
Services Records Research Center (JSRRC) 
relative to his responsibility to provide 
specific information within designated 
time frames to enable effective research. 

If additional information is forthcoming, 
the RO should contact the JSRRC and 
attempt to verify the claimed stressor 
and other stressors reported by the 
Veteran.  Evidence of attempts to verify 
stressors should be made a part of the 
file.

3. After receipt of the JSSRC's report or 
any other research effort conducted by 
the RO, and if the information as to 
stressors and new and material evidence 
are found, schedule the Veteran for an 
examination to ascertain whether he has a 
psychiatric disorder that was caused or 
aggravated by any incident of active 
service, or a psychosis manifested to a 
compensable degree within one year of 
service discharge. 

The claims folder and a copy of this 
remand should be reviewed by the examiner 
in conjunction with this examination, and 
the examiner must acknowledge such 
receipt and review in any report 
generated as a result of this 
examination.

If and only if the Veteran is found to 
have served in combat or his stressor(s) 
has been corroborated, the RO will 
specifically notify the examiner of 
stressor corroboration.

After conducting any appropriate 
interview and clinical testing, the 
examiner is asked to respond to the 
following:

*	What is/are the current psychiatric 
diagnosis(es)?

*	If PTSD is shown, the examiner is 
asked to render an opinion of 
whether it caused by active duty 
service resulting from a verified 
experience occurring during service.  
To this end, the examiner is asked 
to state the specific corroborated 
stressor event or events experienced 
during service pursuant to the 
diagnostic criteria set forth in the 
DSM-IV.  

*	If and only if the claim for an 
acquired psychiatric disorder (other 
than PTSD) is reopened, the examiner 
should offer an opinion as to 
whether any other psychiatric 
disorder (other than PTSD), to 
include schizophrenia, a depressive 
disorder, an anxiety disorder, or 
conversion disorder, were incurred 
in active duty service.

In stating his or her opinion, the 
examiner must state the medical basis for 
any opinion expressed, including with 
specific reference to the DSM IV. If the 
examiner is unable to state an opinion 
without a resort to speculation, he or 
she should so state.

4. Thereafter, readjudicate the issue of 
service connection for acquired 
psychiatric disorder, to include PTSD, 
and whether new and material evidence has 
been submitted to reopen the claim for an 
acquired psychiatric disorder. 

The RO must ensure that all directed 
factual and medical development as noted 
above is completed.  In the event that 
the examination reports do not contain 
sufficient detail, the RO must take any 
appropriate action by return of the 
report to the examiner for corrective 
action. 

If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative, should be 
provided with an appropriate Supplemental 
Statement of the Case, and should be 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

